Citation Nr: 1634684	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-21 705	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2015, the Board denied an increased rating for PTSD and remanded the issue of TDIU for additional development, to include scheduling a VA examination and referral to the Director of Compensation (Director) Service for extraschedular consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Following completion of the development requested, in a July 2010 administrative decision, the Director determined that the Veteran was unable to follow a substantially gainful occupation due to service-connected disability during the appeal period.  

Thereafter, the AOJ issued an August 2015 rating decision, which inter alia, awarded TDIU effective December 14, 2011.  The effective date is the date of the grant of service connection for PTSD, the Veteran's sole service-connected disability.  

The Veteran was previously represented by North Carolina Division of Veterans Affairs (as reflected in an August 2010 Form 21-22, Appointment of Individual as Claimant's Representative).  However, in July 2013, the Veteran filed a request to withdraw representation.  See July 2013 VA Form 21-4138.  Given that, and because the Veteran has not since appointed another representative, the Board recognizes the Veteran as now proceeding pro se in this appeal.

This appeal was processed utilizing the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

There is no point in controversy over which the Board has jurisdiction.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  In the present case, the only point in controversy remaining following the April 2015 Board decision was entitlement to TDIU.  The August 2015 rating action awarded TDIU for the entire appeal period.  A higher rating for PTSD was also awarded.  While a supplemental statement of the case listed the increased rating matter as an issue, there was no notice of disagreement or substantive appeal filed and that matter is not on appeal.  The Veteran did not express disagreement with the evaluations assigned or their effective dates.  The award of TDIU for the appeal period removed the last remaining issue that had been developed for appeal.  There being no matter left for the Board to adjudicate, the matter is dismissed.


ORDER

The appeal is dismissed.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


